DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
It should be noted the present amendment, although at first appearing to directly incorporate the subject matter of claim 3 into claim 1, actually broadens the scope of the claims. Specifically, claim 3 previously required, in part, “at least one … grain, wherein the at least one … grain comprises an aspect ratio between about 1.1 and about 50 wherein the at least one … grain comprises at least one α”-Fe16N2 phase domain … wherein the at least one … grain comprises a plurality of … grains”. In other words, claim 3 previously required a plurality of grains, wherein the plurality of grains comprise an aspect ratio of about 1.1 to about 50 wherein the plurality of grains comprise grains comprise at least one α”-Fe16N2 phase domain. Claim 1 as amended to include limitations from previous claim 3, however, requires “a plurality of … grains, wherein at least one … grain comprises an aspect ratio of between about 1.1 and about 50 wherein at least one … grain comprises at least one α”-Fe16N2 phase domain”. Whereas claim 3 previously required all of the plurality of grains to have the claimed aspect ratio and to have at least one α”-Fe16N2 domain, claim 1 requires a plurality of grains, but only one is required to have the claimed aspect ratio and only one (not necessarily the same as that having the claimed ration) comprise an α”-Fe16N2 domain. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 refers in two instances to “at least one anisotropically-shaped iron-based grain” (lines 2-4). Claims 2, 4, 7 and 8 each refer to “the at least one anisotropically-shaped iron-based grain”. This language renders the scope of the claims indefinite because it is unclear to which of the two instances of “at least one anisotropically-shaped iron-based grain” this limitation refers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (JP2012253248A) in view of Takahashi (US2013/0257573A1).
Ishimine discloses a process in which nano-iron oxide crystals are grown in a magnetic field to form column-shaped crystals (para. [0036]). The resulting particles reduced to form iron particles which are subjected to nitriding treatment to form Fe16N2 (see para. [0037]), the resulting iron nitride particles having an aspect ratio of 2 or more, a minor axis of 10 nm or more and 80 nm or less (para. [0038] and [0039]). The iron nitride particles are mixed with a binder and granulated powder is formed (para. [0042]. Granulated powder is then heated to melt the binder and a strong magnetic field is applied to orient the crystal orientation of the Fe16N2 particles in a certain direction (see para. [0048]-[0053]) while molding and applying pressure to form an iron nitride material which is a molded body composed of a plurality of iron nitride particles containing Fe16N2 as a main component (see para. [0053]). The iron nitride material can be used to make permanent magnets (see para. [0057]) which can be used in motors (see para. [0083]).
Ishimine reads on the claims as follows (limitations not disclosed by Ishimine are crossed out, below):
Claim 1. A workpiece1 (e.g. iron nitride material as discussed above) comprising: 
a plurality of anisotropically-shaped iron-based grains (e.g. Fe16N2 crystals; ), wherein at least one anisotropically-shaped iron-based grain comprises an aspect ratio of between about 1.1 and about 50 (e.g. 2) wherein at least one anisotropically-shaped iron-based grain comprises at least one a"-Fe16N2 phase domain, and wherein the aspect ratio is defined as the ratio of the length of a longest dimension to the length of a shortest dimension of the anisotropic grain, where the longest dimension and shortest dimension are substantially orthogonal, and
wherein respective long axes of the plurality of anisotropically-shaped iron-based grains are oriented substantially parallel to each other. See “if the nanopowder consists of a substantially single-crystal magnetic material, the application of a specific strong magnetic field can orient the easy magnetization axis of the crystal in the direction of the applied magnetic field” in para. [0017] and “by applying a specific strong magnetic field, the c-axis of the α″Fe16N2 crystal is oriented in the long axis direction of the iron nitride grains” in para. [0022].
Claim 2. The workpiece of claim 1, wherein the at least one anisotropically-shaped iron-based grain defines a shortest dimension of between about 5 nm (e.g. 10 nm) and about 300 nm.
Claim 4. The workpiece of claim 1, further comprising at least one iron-based phase domain including uniaxial magnetic anisotropy, wherein the longest dimension of the at least one anisotropically-shaped iron-based grain is substantially parallel to the direction of the uniaxial magnetic anisotropy. See “c-axis of the α″Fe16N2 crystal is oriented in the long axis direction of the iron nitride grains” in para. [0022].
Claim 7. The workpiece of claim 1,
Claim 8. The workpiece of claim 1, 
Claim 9. The workpiece of claim 1, wherein, for each respective anisotropically-shaped iron-based grain, the respective easy axis of magnetocrystalline anisotropy is substantially parallel to the respective longest axis. See “c-axis of the α″Fe16N2 crystal is oriented in the long axis direction of the iron nitride grains” in para. [0022].
Claim 10. A bulk permanent magnet (see “permanent magnets” in para. [0083]) comprising a plurality of workpieces, wherein at least one workpiece of the plurality of workpieces comprises the workpiece of claim 1.
Claim 11. The bulk permanent magnet of claim 10, wherein each of the plurality of workpieces includes iron nitride (i.e. Fe16N2).
Claim 12. An article comprising the bulk permanent magnet of claim 10.
Claim 13. The article of claim 12, wherein the article comprises an electric motor, a generator, a sensor, an actuator, a component of an automotive vehicle, or a component of a wind turbine. See “motors” in para. [0083].

Ishimine discloses the claimed invention, except for the claimed dopant and the elements listed in claim 7. 
Takahashi discloses a process similar to that of Ishimine. As mentioned in the previous Office action, Takahashi discloses a dopant such as Mn, Ni, Ti, Ga, Al, Ge, Zn, Pt or Si as part of the starting iron oxide (see para. [0043]). The presence of the dopant in the iron nitride results in increased maximum energy product (See para. [0038] and [0039].
In view of the teachings of Takahashi, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize iron oxide crystals including Mn, Ni, Ti, Ga, Al, Ge, Zn, Pt or Si, to form the iron nitride material of Ishimine, so that the iron nitride particles have a greater maximum energy product. The results would have been predictable, in view of the teachings of Takahashi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rizka (“α″-Fe16N2 phase formation of plasma-synthesized core–shell type α-Fe nanoparticles under various conditions”) discloses forming spherical single-domain-sized nanoparticles of Fe16N2 having an Al2O3 shell. Although the particles are described as “spherical”, inherently actual particles have some variation in aspect ratio. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Para. [0041] of the present specification mentions “[t]he iron-containing workpiece may include, for example, powder, particulates, ribbons, sheets, wires, or other geometric shapes.” Thus, a workpiece is understood to be a material that can be used to form something else, such as a magnet.